Dismissed; Opinion Filed October 21, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-19-00649-CV

                             DAVNA NICOLE POWELL, Appellant
                                          V.
                               ANTHONY PROVOST, Appellee

                        On Appeal from the 301st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. CV19-00063

                               MEMORANDUM OPINION
                            Before Justices Myers, Osborne, and Nowell
                                     Opinion by Justice Nowell
          By postcard dated September 25, 2019, we directed appellant to file her brief within ten

days and cautioned that failure to do so could result in dismissal of the appeal without further

notice.    See TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c).    To date, appellant has not complied.

Accordingly, we dismiss the appeal. See id. TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c).




                                                   /Erin A. Nowell/
                                                   ERIN A. NOWELL
                                                   JUSTICE


190649F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 DAVNA NICOLE POWELL, Appellant                     On Appeal from the 301st Judicial District
                                                    Court, Dallas County, Texas
 No. 05-19-00649-CV         V.                      Trial Court Cause No. CV19-00063.
                                                    Opinion delivered by Justice Nowell,
 ANTHONY PROVOST, Appellee                          Justices Myers and Osborne participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Anthony Provost recover his costs, if any, of this appeal from
appellant Davna Nicole Powell.


Judgment entered this 21st day of October, 2019.




                                              –2–